Citation Nr: 1542166	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  09-00 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as a result of service-connected posttraumatic stress disorder (PTSD) and/or herbicide exposure.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability, claimed secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January and October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The instant matters were previously before the Board in May 2013, at which time they were remanded for further development.  Upon completion of the development, the matters were readjudicated and denied via an October 2013 supplemental statement of the case.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed hypertension was first identified many years after service, is not shown to be related to his military service, to include his in-service exposure to herbicides, and is not shown to be proximately due to, the result of, or aggravated by a service-connected disability.

2.  The Veteran does not have a left knee disability that is attributable to his military service.

3.  The evidence fails to establish that the Veteran has a right knee disability that has been caused or aggravated by a service-connected disability.

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by military service, may not be presumed to have been incurred in service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The Veteran does not have a right knee disability that was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The law also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via letters dated in November 2007 and June 2008.  The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the claims decided herein.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), VA treatment records, VA examination reports, and statements from the Veteran.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claims and the Board is also unaware of any such outstanding evidence.  

Further, in June 2013, the Veteran was afforded VA examinations in connection with his claims of service connection for hypertension and for a bilateral knee disability and the examiner proffered opinions regarding the likelihood that the Veteran's claimed disabilities are related to service or secondary to any service-connected disability.  The Board finds that the medical evidence developed in connection with the Veteran's claims contains sufficient evidence by which to evaluate them based on the theories advanced by the Veteran.  The Board thus concludes the Veteran was provided with an adequate medical examination and that the opinion obtained is sufficient.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (describing adequacy of medical

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).

Further, certain diseases are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i) .).

A.  Hypertension

In April 2008, the Veteran filed a claim for VA disability compensation, seeking service connection for hypertension, which claim was denied in May 2008.  In disagreeing with that denial, the Veteran argued that his currently diagnosed hypertension was caused by his in-service exposure to Agent Orange, which is presumed based on service in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  Alternatively, the Veteran has suggested that his hypertension may be related to his PTSD.

At the outset, the Board notes that there is no indication that the Veteran's hypertension manifested itself as a chronic disease within one year of discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  Indeed, the Veteran's STRs are silent for evidence of hypertension or elevated blood pressure readings in service.  At the time of his separation examination, his blood pressure was recorded to be 125/80.  Post service treatment records also fail to demonstrate the onset of hypertension within a year of discharge from service and note blood pressure readings of 100/80 in September 1976, 97/73 in May 1978, 108/72 in March 1989, and 122/84 in April 1991, and 116/84 in May 1997.  It is not until July 2000 that the Veteran's VA treatment records evidence a history of hypertension.  Further, no medical provider has suggested that the Veteran's hypertension had its onset in service, within a year of service.  The one-year presumption for hypertension under 38 C.F.R. §§ 3.307, 3.309 is therefore not helpful.

Regarding the Veteran's assertion that his hypertension is the result of exposure to herbicides in service, although pertinent regulations provide that there are certain diseases, to include ischemic heart disease, that are associated with exposure to herbicide agents and may be presumed to have been incurred in service even though there is no evidence of the disease in service, hypertension is specifically excluded from the list of conditions for which service connection may be granted on a presumptive basis.  38 C.F.R. § 3.309(e), Note 3 (stating, in pertinent part, that "the term ischemic heart disease does not include hypertension").  In this regard, the Board notes that in 2007, the National Academy of Sciences (NAS) published a report finding limited or suggestive evidence of an association between Agent Orange exposure and the subsequent development of hypertension.  In response to that report, the Secretary of VA, in accordance with 38 U.S.C.A. § 1116(b) and taking account of all available evidence and the analysis of the NAS, found that the credible evidence against the association between hypertension and exposure to Agent Orange outweighed the credible evidence for such an association.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32540 (June 8, 2010).  Thus, hypertension was not added to the list of diseases subject to presumptive service connection based on herbicide exposure under 38 C.F.R. § 3.309(e).  Accordingly, the Veteran is not entitled to service connection for hypertension on a presumptive basis due to herbicide exposure.

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  However, under 38 U.S.C.A. § 1116(b)(3), an association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against such an association.  Thus, in order to prevail on his claim, the Veteran would have to produce medical or scientific evidence of equal or greater weight than that relied upon by the Secretary of VA in finding that no positive association exists between hypertension and exposure to Agent Orange, considering the advice of the NAS.

This specific theory of service connection for hypertension was considered by a VA examiner who was informed of the Veteran's presumed exposure to herbicides and was requested to opine as to the likelihood that the Veteran's hypertension was related to service, to include his in-service herbicide exposure.  The examiner, however, opined against such an association, pointing out that the evidence failed to contain any indication of hypertension in service and noting that hypertension had not been presumptively associated with herbicide exposure.  In discussing whether the Veteran's hypertension was associated with his PTSD, the examiner also noted that the Veteran had several risk factors for the development of hypertension, to include being of Afro-American ethnicity, obesity, and having hyperlipidemia.

In view of the evidence, the Board finds no basis upon which to establish service connection for hypertension on a direct basis as a medical nexus evidence linking the current disability to military service, or specifically to herbicide exposure, is not shown.  In this regard, the Board acknowledges that the VA examiner's opinion is lacking somewhat in rationale.  However, there are no reasons or bases requirements imposed on a medical examiner.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Rather, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 123 (2007).  In the instant case, there is no indication that the VA examiner failed to consider any piece of relevant evidence before providing the negative nexus opinion.  The Board also finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  Further, given the lack of competent evidence suggesting a link between the Veteran's hypertension and service, the Board need not weigh the VA examiner's opinion against other evidence.  As such, the Board finds that the lack of a more detailed rationale does not render the VA opinion obtained in this case inadequate.  

In concluding that competent evidence for the claim is lacking, the Board acknowledges the Veteran's belief that his hypertension is due to herbicide exposure.  However, the etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75   (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382   (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the NAS's finding that there is limited or suggestive evidence of an association between Agent Orange exposure and the subsequent development of hypertension.  See Jandreau, supra; 

Turning to the question of whether the Veteran's service-connected PTSD may have caused or aggravated the Veteran's hypertension, the VA examiner who examined the Veteran in June 2013 opined that the Veteran's hypertension was not secondarily connected to his PTSD.  The examiner noted that the Veteran's blood pressure had recently decreased and had otherwise averaged in the past year 142/87.  The examiner acknowledged that medical literature provided some support for depression as a risk factor of PTSD, but noted other more common and well documented risk factors.  The examiner then reported that to state that the Veteran's hypertension was caused by his PTSD or aggravated by it alone is not supported, noting that the Veteran had several risk factors for the development of hypertension, as discussed above.

Upon review of the evidence of record, the Board also finds there to be no basis upon which to award service connection for hypertension as secondary to PTSD.  The VA examiner discussed the Veteran's risk factors for the development of PTSD and references recent blood pressure readings that would suggest an improvement in his hypertension as opposed to a worsening.  Again, the Board notes that although the VA examiner's opinion concerning aggravation is lacking somewhat in rationale, it need not be weighed against contrary evidence and it is not evident that the examiner failed to consider any piece of relevant evidence.  Indeed, the Board's own review of the medical evidence fails to suggest an aggravation of the Veteran's hypertension over time due to his PTSD.  

For all of the foregoing reasons, the Board finds that the claim of service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for hypertension under any theory advanced by the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102  (2015). 

B.  Bilateral Knee Disability

The Veteran seeks service connection for left and right knee disabilities.  It is the Veteran's contention that he had sustained an injury to his left knee during service that led to his current left knee disability and that as a result of his left-knee disability, he developed right knee arthritis.

The Veteran's STRs are silent for complaints related to his left or right knee.  For purposes of this appeal, however, the Board will presume that the Veteran sustained a slip and fall and resulting injury to his left knee during service, as reported during his February 2013 hearing.  The Veteran's post-service treatment records do not evidence complaints of knee pain until 2007, at which time the Veteran reported experiencing left knee pain "for years," with an increase in pain over the last year.  At that time, he reported injuring his knee in service, but denied any history of trauma to the joint.  X-rays taken in September 2007 were interpreted to reveal increased bursa and joint fluid, superior and inferior patella articular surface bony spurs, and narrowing of patellofemoral space.  In November 2008, the Veteran presented for a physical therapy consultation, at which time she reported the onset of left knee symptomatology to have been 10 years prior.  A magnetic resonance imaging scan was thereafter conducted, the report of which was interpreted to reveal, among other things, a meniscal tear of the left knee.  

The Veteran was afforded a VA examination in June 2013.  The examiner reviewed the claims folder and noted the absence of knee symptomatology recorded in the Veteran's STRs and the Veteran's account of his in-service knee injury, as well as his complaints of knee pain since that time.  The examiner also acknowledged the Veteran's belief that he had developed right knee arthritis as a result of overcompensating due to his left knee pain.  The examiner indicated that the Veteran currently had left arthritis and a tear in the meniscus.  The examiner stated that the greatest risk factor for the development of arthritis was age and opined that it was highly unlikely that one incident of an acute injury in service would have resulted in the Veteran's current arthritic condition.  The examiner also noted that the meniscal tear was not diagnosed until 2009 and that there was no evidence of a prior meniscal tear, again pointing out that the Veteran's separation examination reports were silent for any evidence of a meniscal tear.  Ultimately, the examiner opined that it was less likely than not that any current disability of the left knee was related to service.  The examiner also opined against an association between the Veteran's right knee arthritis and his left knee disability. 

Upon review of the evidence, the Board finds that service connection for a left knee disability is not warranted.  Regarding the VA examiner's negative nexus opinion, the Board finds that it is adequately supported by the reasons stated therein.  It is clear that the examiner considered a variety of factors, to include the Veteran's lay statements regarding his in-service injury and continuity of pain, the nature of the Veteran's current left knee disability, and the length of time between the alleged injury and diagnosis of the Veteran's current disabilities, and the risk factors for developing arthritis, in concluding that the Veteran's left knee disability is not related to service. The Board finds that, in light of the VA examiner's opinion, which is not contradicted by any other medical evidence of record, there is no basis to establish service connection for a left knee disability, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

In finding that service connection for a left knee disability is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.'"  Barr, 21 Vet. App. at 307 (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Here, although the Veteran has asserted that he hurt his left knee in service and has had pain since that time, examination reports subsequent to the alleged injury are silent for any complaints related to the knee and there is no evidence suggestive of a left knee disability at the time that the Veteran's was separated from service.  Further, in November 2008, the Veteran reported the onset of left knee symptomatology to have been 10 years prior.  This evidence certainly suggests that the Veteran did not experience continuous pain after his service injury.  Moreover, even if the Veteran did have knee pain since service, in the absence of medical evidence establishing a relationship between the present disability and such symptomatology, a finding of service connection cannot be made.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) ("[B]ecause it would not necessarily follow that there is a relationship between any present disability and the continuity of symptoms demonstrated, medical evidence . . . is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent").

As to any contention by the Veteran that because he injured his left knee in service, his current disability must therefore be etiologically related to that in-service injury, as noted above, the etiology of dysfunctions and disorders is generally a medical determination.  See Colantonio and Jandreau, both supra.  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his left knee disability, especially in light of the VA examiner's conclusion to the contrary and the fact that the evidence fails to demonstrate the onset of that disability in service.  See Jandreau, supra.

Further, because service connection for a left knee disability has not been established, the Veteran's theory of entitlement to service connection for a right knee disability must fail.  This is so because there is no legal basis upon which to award service connection for disabilities that are claimed as secondary to a disability that is not service connected.  See 38 C.F.R. § 3.310.  Accordingly, service connection is also not warranted for a knee disability, claimed secondary to the Veteran's left knee disability.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


